Citation Nr: 0936476	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-21 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for perforated 
diverticulitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which did not reopen the Veteran's claims for 
service connection for bilateral hearing loss, tinnitus, and 
perforated diverticulitis.  

The Veteran testified via video conference before the 
undersigned Veterans Law Judge in July 2009.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claims that he has not 
submitted to VA.  

2.  In an unappealed March 2002 rating decision, the RO 
denied a claim for service connection for bilateral hearing 
loss.  

3.  Evidence obtained since the March 2002 RO decision is 
cumulative of previously considered evidence, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and it does not raise a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

4.  In an unappealed March 2002 rating decision, the RO 
denied a claim for service connection for tinnitus.  

5.  Evidence obtained since the March 2002 RO decision is 
cumulative of previously considered evidence, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and it does not raise a reasonable possibility of 
substantiating the claim for service connection for tinnitus.

6.  In an unappealed March 2002 rating decision, the RO 
denied a claim for service connection for perforated 
diverticulitis.  

7.  Evidence obtained since the March 2002 RO decision is 
cumulative of previously considered evidence, it does not 
relate to an unestablished fact necessary to substantiate the 
claim, and it does not raise a reasonable possibility of 
substantiating the claim for service connection for 
perforated diverticulitis.



CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).  

2.  New and material evidence has not been received since the 
March 2002 RO decision denying service connection for 
bilateral hearing loss; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2008).

3.  The March 2002 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.1103 (2008).  

4.  New and material evidence has not been received since the 
March 2002 RO decision denying service connection for 
tinnitus; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008).

5.  The March 2002 rating decision denying service connection 
for perforated diverticulitis is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).  

6.  New and material evidence has not been received since the 
March 2002 RO decision denying service connection for 
perforated diverticulitis; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the Veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
notification letters in October 2003 and July 2006, which 
informed him of the evidence needed to substantiate his 
underlying claims for service connection, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Regarding Kent notice, the June 2005 statement of the 
case (SOC) explained the reasons the claims had previously 
been denied, and the July 2006 VCAA letter specifically 
informed the Veteran regarding the evidence needed to reopen 
the claims.  In March 2006, the Veteran received Dingess 
notice.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the October 2003 VCAA letter noted above was 
issued prior to the March 2004 rating decision on appeal; 
thus, this VCAA notice was timely.  

Although the March 2006 Dingess notice and the July 2006 VCAA 
letter that provided Kent notice were issued after the rating 
decision, the case was readjudicated in the February 2008 and 
October 2008 supplemental statements of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006); see 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  Additionally, the Veteran has had ample 
opportunity to respond and supplement the record.  He was 
advised of what evidence would be necessary to substantiate 
the elements required to establish service connection and how 
a rating and an effective date are assigned.  See Dingess, 
supra.; see Kent, supra.  The Board also notes that the 
Veteran has not demonstrated or even pled prejudicial error.  
See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
regarding the rule of prejudicial error.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private medical records, 
and a VA audiological examination.  The Board also finds that 
VA has complied with the VCAA's duty to assist by aiding the 
Veteran in obtaining evidence and affording him the 
opportunity to give testimony.  As noted above, the Veteran 
testified before the undersigned in July 2009.  As new and 
material evidence has not been received, VA does not have a 
duty to provide an examination with respect to any of the 
disabilities at issue.  See 38 C.F.R. § 3.159(c)(4)(C)iii.  
It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 395 (1993).

Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999).

For certain chronic disorders, including an organic disease 
of the nervous system (to include sensorineural hearing 
loss), service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Such presumption is rebuttable by probative evidence 
to the contrary.

The Board notes, that for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  If the threshold burden of submitting new and 
material evidence to reopen the finally disallowed claim is 
not met, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Factual Background

In a March 2002 rating decision, the RO denied the Veteran's 
claims for service connection for bilateral hearing loss, 
tinnitus, and perforated diverticulitis.  Although the 
Veteran appealed this decision by filing a notice of 
disagreement, he did not file a substantive appeal (VA Form 
9).  Thus, the March 2002 rating decision became final.  See 
38 U.S.C.A. § 7105.  The Veteran filed an application to 
reopen the claims for service connection for bilateral 
hearing loss, tinnitus, and perforated diverticulitis in 
September 2003.  

Factual Background:  Bilateral Hearing Loss and Tinnitus

The Veteran's June 1962 service entrance examination and May 
1965 service separation examination were negative for any 
history, complaint, or treatment of hearing loss or tinnitus.  





In June 1962, an audiological testing showed that his 
puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
0
No 
reading
0
LEFT
5
0
0
No 
reading
0

During his June 1962 entrance examination, the Veteran's ear 
canals were cleansed of a considerable amount of moist 
cerumen.  His tympanic membranes were slightly dull, but 
intact and mobile.  His canals were essentially normal.  His 
audiogram was normal, and he received clearance for 
enlistment, as no significant pathology was found.  

In October 1963, he complained of an earache.  

A May 1965 audiological test showed that the Veteran's 
puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
10
No 
reading
15
LEFT
0
0
10
No 
reading
15

Associated with his original claim of service connection, the 
Veteran submitted in November 2001 an audiogram with a 
notation that he needed hearing aids.  

Also associated with the Veteran's original claim are VA 
audiological diagnostic test results from January 2002.  His 
puretone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
50
55
45
65
75
LEFT
65
75
70
70
80

During the January 2002 audiological testing, he was 
diagnosed with severe sensorineural hearing loss.  He 
complained of constant, bothersome tinnitus that caused 
trouble sleeping, and he reported that the tinnitus became 
more severe about eight months earlier.  He denied recent 
noise exposure.  He had cerumen impaction.  

After receipt of the Veteran's claim to reopen, the RO 
received additional private treatment records from March 1999 
to July 2003.  These records showed that in April 1999 the 
Veteran complained of ringing in his ears after he poked his 
ear with a Q-tip.  In December 2001, a physician noted that 
the Veteran had been diagnosed as having sinusitis, but the 
ringing in his ears had not stopped.  The Veteran reported 
having the symptoms for 20 years, beginning in the [Vietnam] 
War.  In October 2002, the Veteran claimed that he had 
tinnitus prior to service.  

Also associated with the claims file after his claim to 
reopen are VA treatment records from June 2000 to March 2009.  
In September 2001, the Veteran reported a 20 year history of 
left ear tinnitus and that the symptoms in his right ear 
began only in the past few months.  In October 2002, he 
reported having a hearing problem for only the past two 
years.  

On the Veteran's July 2005 substantive appeal, he reported 
that, while in service, he was assigned to communications and 
worked in a close environment exposed to teletype equipment, 
generators, and next to the flight line exposed to helicopter 
noise.  He claimed that he was also exposed to M14/M1 rifles, 
45 caliber, and 50 caliber machine guns.  

In January 2007, the Veteran had a VA audiological 
examination.  The Veteran reported a history of bilateral 
hearing problems since 1963 that developed suddenly.  He 
reported exposure to ground power generators, small arms 
fire, and fixed teletype machines.  He worked as a radio 
operator and telephone switchboard operator.  He reported 
that after military service he did clerical work and had no 
noise exposure.  He had occasional dizzy spells, in which he 
felt lightheaded and like his head was spinning.  The Veteran 
reported the onset of tinnitus in Vietnam.  He stated that it 
is severe and interferes with his ability to fall asleep and 
other activities of daily life.  After reviewing the claims 
file and noting that the Veteran had a normal audiological 
examination at separation from service, the examiner 
concluded that it is not likely that any hearing loss the 
Veteran may have is related to service, since his hearing was 
well within the normal limits in both ears on his separation 
physical.  Since his hearing was well within normal limits at 
separation from service and since there was not record of 
treatment for tinnitus, it is also the opinion of the 
examiner that tinnitus is not related to military service.  

In May 2008, a private hearing aid center noted the Veteran's 
severe bilateral hearing loss and planned to fit him for 
hearing aids.  

In a November 2008 statement, the Veteran requested another 
examination, because he thought the examiner was more 
concerned about fraud than about his hearing.  He noted that 
he continued to have ringing in his ears.  

During the July 2009 Board hearing, the Veteran stated that 
his hearing loss and tinnitus began in June or July 1963 at 
Tan Son Nhat, Vietnam when his outpost came under fire.  He 
stated that he was with the 49th or 41st Signal Company, and 
their base came under attack.  He stated that his hearing 
loss was also due to working around generators, as he was a 
communication specialist.  He said that he was treated with 
drops for his ears, but that he did not report to sick call.  
He stated that he sought private medical treatment for his 
hearing in the 1960s after service, but the doctor who 
treated him has passed away.  He stated that he did not seek 
treatment again until 2002.  

Factual Background:  Perforated Diverticulitis

The Veteran's June 1962 service entrance examination and May 
1965 service separation examination were negative for any 
history, complaint, or treatment of a lower gastrointestinal 
disorder, to include diverticulitis.  

Associated with his original claim for service connection, 
the Veteran submitted private treatment records from August 
1997, in which he was diagnosed as having perforated 
diverticulitis since March 1994, post-incisional ventral 
hernia, and a recurrent non-incisional ventral hernia.  

Also associated with his original claim are additional 
private treatment records for his perforated diverticulitis 
and hernia from March 1994 to December 1999.  In March 1994, 
the Veteran went to a private hospital, because he had lower 
abdominal pain and a fever.  He reported no history of 
systemic diseases.  He had an exploratory laparotomy and was 
diagnosed as having acute, chronic diverticulitis with 
perforation and a perforated sigmoid colon.  The pericolonic 
fatty tissue showed a predominant, acute, and chronic 
inflammatory infiltrate, more evident over the pericolonic 
tissue underlying the diverticula.  He also had an 
appendectomy and sigmoidectomy with diverting colostomy in 
Hermann's pouch.  In May 2005, he had a repair of an 
incarcerated post-incisional ventral hernia with lysis of 
adhesions.  In July 1996, the Veteran had another surgical 
repair of a small periumbilical hernia containing some bile 
to the right of the umbilicus.  It is noted that the hernia 
developed after he fell at work.  

After receipt of the Veteran's claim to reopen, the RO 
received additional private treatment records from March 1999 
to July 2003.  These records showed that he continued to 
receive treatment for his diverticulitis and hernia repairs.  
He complained of chronic abdominal pain and worried about 
having a hernia reoccurrence.  He continued to eat a high 
fiber diet and took Metamucil.  

Also associated with the claims file after his claim to 
reopen are VA treatment records from June 2000 to March 2009.  
These records showed no new developments in his maintenance 
of his diverticulitis and periumbilical hernia.  

Additionally, the Veteran submitted a private treatment 
record in which he was diagnosed as having severe 
gastroesophageal problems requiring endoscopic evaluation in 
June 2005.  The Veteran claimed that since 1965, when he left 
the service, he started suffering from gastrointestinal 
problems such as reflux, stomach aches, and heartburn.  

In October 2008, the RO received the Veteran's Social 
Security Administration (SSA) records.  The records are 
essentially duplicates of evidence in the Veteran's claims 
file and are discussed elsewhere in this decision.  

On the Veteran's July 2005 substantive appeal, he reported 
that, while in service, he was exposed to the local cuisine 
in different villages and was tattooed.  He also camped in 
the jungle in Vietnam and was exposed to the elements.  

In a November 2008 statement, the Veteran alleged that his 
hernia was diagnosed in service.  He claimed that it was due 
to the diet intake in Vietnam, because 60 percent of the time 
they ate in the local eating place.  

During the July 2009 Board hearing, the Veteran stated that 
his diverticulitis began in the late 1960s.  He could not 
remember whether he had problems with his stomach or bowels 
while he was in service.  He stated that he took a medication 
similar to Pepto-Bismol while he was in Vietnam; he claimed 
that the Vietnamese food upset his stomach.  He stated that 
he had burping and gastrointestinal reflux disease (GERD) 
after service.  He stated that one day in 1995 his colon 
"busted on [him]."  The Veteran stated that after service 
in the l960s he sought treatment from the above mentioned 
physician who also treated his hearing condition and has 
since passed away.  

Analysis:  Bilateral Hearing Loss and Tinnitus

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in March 2002.  

The Board finds that the record does not contain any 
additional evidence of service incurrence that is not 
cumulative and redundant of the Veteran's contentions 
regarding service incurrence already of record.  See 
38 C.F.R. § 3.156(a).  The only evidence regarding service 
incurrence the Veteran has submitted since the March 2002 
final decision are the December 2001 private treatment 
records in which he claimed to have had tinnitus since the 
Vietnam War as well as his statements in his July 2005 
substantive appeal, January 2007 VA audiological examination, 
and his July 2009 Board hearing that allege his bilateral 
hearing loss and tinnitus both began during service.  

The record contains evidence in the form of private and VA 
medical records that show only a current diagnosis of 
bilateral hearing loss and tinnitus.  The medical records 
show the progression of the Veteran's bilateral hearing loss 
and tinnitus from 2001 to the present and the Veteran's 
current functional limitations.  
However, these diagnoses and treatment were already 
established at the time the original claims for service 
connection were filed.  What has yet to be established is a 
causal link between any incident of service and the 
development of hearing loss or tinnitus.  The service 
treatment records are negative for any complaints or 
diagnoses of hearing loss or tinnitus.  The evidence 
submitted since the March 2002 final decision does not 
establish a nexus between the Veteran's service and his 
current bilateral hearing loss or tinnitus.  Consequently, 
this evidence is also not new or material, as it does not 
pertain to an unestablished fact necessary to substantiate 
the claim.  Records showing continued evaluation or treatment 
for either disability at issue years after service are 
cumulative of previously considered evidence; in the absence 
of a competent opinion linking hearing loss or tinnitus to 
service, such evidence is not new and material.  See Cox v. 
Brown, 5 Vet. App. 95 (1993).

The hearing testimony presented in July 2009 has also been 
reviewed in the context of new and material evidence.  The 
Veteran's statements and contentions are carefully and fully 
considered.  With respect to such lay evidence, the veteran 
is considered competent to report the observable 
manifestations of his claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (a layman is competent to report what 
comes to him through his senses, which would include ringing 
in the ears and some degree of hearing loss).  The Veteran, 
as a layman, is not competent to diagnose a hearing loss 
disability, which must be made on the basis of a certified 
audiological examination.  38 C.F.R. § 3.385.  He is also not 
competent to provide an opinion on the etiology of his 
hearing loss and tinnitus.  Such lay statements are 
essentially cumulative of the contentions previously 
presented; as indicated above, lay assertions regarding 
medical diagnoses and medical causation cannot suffice to 
reopen a claim under 38 U.S.C. § 5108.  See generally Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993) (lay assertions of medical 
causation cannot serve as a predicate to reopen a veteran's 
claim).

Thus, new and material evidence has not been received since 
the March 2002 rating decision regarding the claims for 
service connection for bilateral hearing loss and tinnitus 
that raises a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a).  Accordingly, the claims for 
service connection for bilateral hearing loss and tinnitus 
are not reopened.  

Analysis:  Perforated Diverticulitis

The Board has reviewed all of the evidence that is relevant 
to this claim, to include evidence associated with the claims 
file since the last final decision in March 2002.  

The Board finds that the record does not contain any 
additional evidence of service incurrence that is not 
cumulative and redundant of the Veteran's contentions 
regarding service incurrence already of record.  See 
38 C.F.R. § 3.156(a).  The only evidence regarding service 
incurrence the Veteran has submitted since the March 2002 
final decision are the June 2005 private treatment records in 
which he claimed to have suffered from gastrointestinal 
problems since the Vietnam War as well as his statements in 
his July 2005 substantive appeal, January 2007 VA 
audiological examination, and his July 2009 Board hearing 
that allege his perforated diverticulitis began during 
service.  

The record now contains evidence in the form of SSA and 
private and VA medical records that merely confirm a current 
diagnosis of perforated diverticulitis, a fact that was 
previously known.  These records merely show the progression 
or status of the Veteran's perforated diverticulitis from 
1999 to the present; they do not speak to the approximate 
onset date or etiology of the disorder.  The diagnosis and 
treatment for perforated diverticulitis were already 
established at the time of the original claim for service 
connection.  What has yet to be established is a link between 
the current diagnosis and alleged gastrointestinal problems 
during service.  The service treatment records are devoid of 
a history or diagnosis of any gastrointestinal disorder in 
service.  The evidence submitted since the March 2002 final 
decision does not establish a link between the Veteran's 
service and his current perforated diverticulitis.  
Consequently, this evidence is also not new or material, as 
it does not pertain to an unestablished fact necessary to 
substantiate the claim.  As noted above with respect to the 
Veteran's hearing loss and tinnitus, medical records showing 
treatment years after service without a competent opinion 
linking the disorder to service are not considered new and 
material evidence.  See Cox v. Brown, 5 Vet. App. 95 (1993).

The hearing testimony presented in July 2009 has also been 
reviewed.  The Veteran's statements and contentions have been 
carefully and fully considered.  Such lay statements, though 
in greater detail of the events that allegedly led to his 
perforated diverticulitis, are nevertheless cumulative of the 
contentions previously presented.  Even if new, lay 
assertions regarding medical diagnoses and medical causation 
cannot suffice to reopen a claim under 38 U.S.C. § 5108.  See 
generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see 
also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay 
assertions of medical causation cannot serve as a predicate 
to reopen a veteran's claim).

In view of the foregoing, the Board finds that evidence has 
not been received since the March 2002 rating decision 
regarding the claim for service connection for perforated 
diverticulitis that raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In the 
absence of such new and material evidence, the claim for 
service connection for perforated diverticulitis is not 
reopened.  










ORDER

As new and material evidence has not been received regarding 
the claim for service connection for bilateral hearing loss, 
the appeal of this issue is denied.

As new and material evidence has not been received regarding 
the claim for service connection for tinnitus, the appeal of 
this issue is denied.

As new and material evidence has not been received regarding 
the claim for service connection for perforated 
diverticulitis, the appeal of this issue is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

 


 Department of Veterans Affairs


